Citation Nr: 1713653	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for right knee arthritis for the period prior to June 25, 2008.

2. Entitlement to a disability rating in excess of 30 percent for right knee total knee arthroplasty for the period from August 1, 2009.

3. Entitlement to a disability rating in excess of 10 percent for instability of the right knee.

4. Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee.

5. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2012.  A transcript of that hearing is associated with the claims file.

In a decision dated in February 2015, the Board denied increased ratings for the Veteran's right and left knee disabilities under the currently assigned diagnostic codes but granted a separate 10 percent evaluation for mild instability of the right knee.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded, insofar as it denied higher ratings for the right and left knees; a January 2016 Court order granted the JMR.

This case was most recently before the Board in April 2016 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a new VA knee examination in June 2016 in compliance with the April 2016 Board remand.  A new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court) subsequent to that examination.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the June 2016 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Further, the Board finds the claim of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to increased ratings for his right and left knee disabilities because a decision on the latter claim may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  


Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain all outstanding VA and private treatment records regarding the Veteran's right and left knee disabilities.  All records and responses received should be associated with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected right and left knee disabilities.  The examiner must review the record and perform the appropriate diagnostic tests necessary to properly complete the requested examinations.

(a) The examiner should describe all symptomatology caused by the Veteran's service-connected right and left knee disabilities.

(b) The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c) In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the right and left knee throughout the appeal period (since May 2004).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

(d) The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right and left knee disabilities on his ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Then, after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit sought is denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

